Cite as 2017 Ark. 203


                   SUPREME COURT OF ARKANSAS.
                                       No. CR-17-42


 JOSHUA ANTHONY BEYARD         Opinion Delivered JUNE 1, 2017
                    APPELLANT
                               PRO SE APPEAL FROM THE SCOTT
V.                             COUNTY CIRCUIT COURT
                               [NO. 64CR-14-19]
 STATE OF ARKANSAS
                      APPELLEE HONORABLE JERRY DON
                               RAMEY, JUDGE

                                                APPEAL DISMISSED.

                   JOSEPHINE LINKER HART, Associate Justice

        In 2015, appellant Joshua Anthony Beyard was found guilty by a jury of murder in

 the first degree. The trial court accepted the jury’s recommended sentence, and Beyard was

 sentenced to 480 months’ imprisonment. No appeal was taken. On June 27, 2016, Beyard

 filed in the trial court a pro se motion for a “nunc pro tunc order correcting and/or

 modifying the sentence.” The trial court denied the motion, and Beyard brings this appeal.

        Beyard argued in his motion that he was entitled to have his sentenced modified

 because the presumptive sentence for first-degree murder pursuant to Arkansas Code

 Annotated section 16-90-804(3)(c)(1) (Repl. 2006 & Supp. 2007) was 360 months’

 imprisonment. He also contended that he was entitled to a modification of his sentence on

 the ground that the trial court failed to issue written reasons for its departure from the

 presumptive sentence. Beyard raises the same arguments on appeal and also asserts that the

 trial court erred by not acting on his motion seeking an evidentiary hearing, an order that

 he be transported to the trial court for a hearing, and appointment of counsel.
                                   Cite as 2017 Ark. 203

       We dismiss the appeal because Beyard’s motion to correct or modify his sentence

was not timely filed.1 Beyard did not assert that his sentence was outside the statutory range

for first-degree murder or that the sentence was otherwise illegal on its face. If a sentence

is within the limits set by statute, it is legal. Thompson v. State, 2016 Ark. 380, at 4 (per

curiam), reh’g denied (Dec. 8, 2016). Beyard’s claim was that his sentence was imposed in

an illegal manner; accordingly, it was a request for relief cognizable under Arkansas Rule of

Criminal Procedure 37.1 (2016).

       A request for modification or reduction of sentence based on the assertion that a

sentence was imposed in an illegal manner must be raised in a petition timely filed in

accordance with Rule 37.2(c)(b). Ark. R. Crim. P. 37.2(b) (“All grounds for postconviction

relief from a sentence imposed by a circuit court, including claims that a sentence . . . was

illegally imposed, must be raised in a petition under this rule.”); see also Winnett v. State,

2015 Ark. 134, at 4, 458 S.W.3d 730, 732 (per curiam); Richie v. State, 2009 Ark. 602, at 6,

357 S.W.3d 909, 913 (per curiam).

       Pursuant to Rule 37.2(c)(i), to be considered timely filed, any claim that a sentence

was illegally imposed must be filed in the trial court within ninety days of the date of entry

of the judgment if the petitioner was found guilty by a jury or the court and elected not to

appeal from the judgment. See Reed v. State, 317 Ark. 286, 878 S.W.2d 376 (1994) (per

curiam) (Rule 37 superseded the time limits imposed in Arkansas Code Annotated section



1
 Beyard’s motion for an evidentiary hearing and other relief was moot because the motion
to correct or modify the sentence was not timely filed, and the trial court could not grant
the relief sought.

                                               2
                                   Cite as 2017 Ark. 203

16-90-111(a)(b)(1) (Repl. 2016) for correction or reduction of a sentence imposed in an

illegal manner.). Regardless of the label placed on a pleading by the petitioner, a pleading

that mounts a collateral attack on a judgment seeking to correct a sentence imposed in an

illegal manner is governed by the time provisions of the Rule. See Green v. State, 2016 Ark.
216, at 3, 492 S.W.3d 75, 77 (per curiam).

       The judgment was entered in Beyard’s case on February 2, 2015. Beyard filed his

motion to correct or modify the sentence imposed in that judgment on June 27, 2016,

which was approximately seventeen months after the judgment had been entered. The time

requirements under the Rule are mandatory, and when a request for relief that is cognizable

under the Rule is not timely filed, a trial court shall not grant postconviction relief.

McClinton v. State, 2016 Ark. 461, at 2, 506 S.W.3d 227, 228 (per curiam).

       Appeal dismissed.


       Joshua A. Beyard, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Kent Holt, Ass’t Att’y Gen., for appellee.




                                               3